— Order, entered on March 3, 1960, insofar as it denies defendants’ motion for an order, pursuant to rule 112 of the Rules of Civil Practice, dismissing the first cause of action in the complaint, unanimously affirmed on the law and on the facts, with $20 costs and disbursements to the respondent. The defendants’ arguments in the main could properly be presented and considered on a motion for summary judgment and are not pertinent on this motion, addressed as it is, solely to the sufficiency of the complaint which must be determined on the basis of the allegations thereof read in the light of the hill of particulars. Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.